                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 OUTLAW LABORATORY LP,                           §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §      Civil Action No. 3:18-CV-946-L
                                                 §
 NB WHOLESALE, INC., ET AL.,                     §
                                                 §
                  Defendants.                    §

                                             ORDER

       Before the court are Defendant NB Wholesale, Inc. and Touch Tell, Inc.’s Amended

Motion to Dismiss (Doc. 39), filed June 20, 2018; Defendant S. & S. Food Corporation’s Second

Motion to Dismiss (Doc. 47), filed June 28, 2018; Defendant Ashley Au’s Motion to Dismiss (Doc.

49), filed July 3, 2018; Defendant Linkin, Inc.’s Motions to Dismiss (Doc. 52), filed July 17, 2018;

Defendant F & H Enterprise Inc.’s Motion to Dismiss (Doc. 62), filed August 7, 2018; and

Defendant Jay Maha Dev, Inc.’s Motion to Dismiss (Doc. 73), filed September 28, 2018.

       On February 11, 2019, United States Magistrate Judge Renée Harris Toliver entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the court grant Defendants’ Motions to Dismiss and dismiss without prejudice

this action on the basis that Plaintiff lacks standing to assert any of the claims alleged and,

accordingly, the court lacks subject matter jurisdiction. No objections to the Report were filed.

       Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court grants Defendant NB Wholesale, Inc. and Touch Tell, Inc.’s

Amended Motion to Dismiss (Doc. 39); grants Defendant S. & S. Food Corporation’s Second

Motion to Dismiss (Doc. 47); grants Defendant Ashley Au’s Motion to Dismiss (Doc. 49); grants

Order – Page 1
Defendant Linkin, Inc.’s Motions to Dismiss (Doc. 52); grants Defendant F & H Enterprise Inc.’s

Motion to Dismiss (Doc. 62); grants Defendant Jay Maha Dev, Inc.’s Motion to Dismiss (Doc.

73); and dismisses without prejudice this action for lack of subject matter jurisdiction, on the

basis that Plaintiff lacks standing to assert the claims alleged.

       It is so ordered this 8th day of March, 2019.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 2
